DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The present invention is directed to a method and apparatus decode packetized data in the presence of packet erasures using a finite sliding window technique. In particular, a decoder receives packets containing uncoded and coded symbols. When a packet with a coded symbol is received, the decoder determines whether a packet sequence number is within a sliding window of w consecutive sequence numbers that are no greater than a decoder sequence number, where the number w is fixed prior to encoding. When this is the case, the decoder decodes the coded symbol into one or more of the w input symbols using the coefficient vector. Decoding may use a forward error correcting (FEC) window within the finite sliding window. Decoding also may use a technique of Gaussian elimination to produce a “shifted” row echelon coefficient matrix. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-11, 34, 23-31, 35 and 33 (renumbering as 1-23 respectively) are allowed.

Regarding claims 1, 23 and 33, the closest prior arts:
	Chou et al (US7408938B1) discloses methods, devices for decoding packetized data in the presence of packet erasures, by a decoder, repeatedly (section 10 line 7- 11, section 15 line 27-34): 
receiving a coded packet comprising a packet sequence number, a coefficient vector having a length, and a coded symbol encoded as a linear combination of w input symbols using the coefficient vector (Col. 7 line 39-47, Col. 11 line 41-53, Col.12 line 46-58); 
determining whether the packet sequence number is within a sliding window of w consecutive sequence numbers that are no greater than a decoder sequence number (section 21 line 45-62); and 
when the packet sequence number is within the sliding window, decoding the coded symbol into one or more of the w input symbols using the coefficient vector (section 9 line 60-section 10 line 24, section 21 line 45-section 22 line 38).

Sundararajan et al (US 8130776 B1) discloses methods, devices for
receiving a coded packet comprising a sequence number, a coefficient vector having a fixed length, and a coded symbol encoded as a linear combination of w input symbols using the coefficient vector (Col 19 line 12-34, Col 20 line 44-63). 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving a coded packet comprising a packet sequence number, a coefficient vector having a fixed length w, and a coded symbol encoded as a linear combination of w input symbols using the coefficient vector” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a buffer for receiving a coded symbol from a coded packet comprising a packet sequence number, a coefficient vector having a fixed length w, and the coded symbol encoded as a linear combination of w input symbols using the coefficient vector” as recited in claim 23.
In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving means for receiving a coded symbol from a coded packet comprising a packet sequence number, a coefficient vector having a fixed length w, and the coded symbol encoded as a linear combination of w input symbols using the coefficient vector” as recited in claim 33.

Claims 1, 23 and 33 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-11, 34, 23-31 and 35 are allowed by virtue of their dependency on claims 1 and 23 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473